Exhibit SIDLEY AUSTIN llp BEIJING LOS ANGELES 787 SEVENTH AVENUE BRUSSELS NEW YORK NEW YORK, NY 10019 CHICAGO SAN FRANCISCO (212) 839 5300 DALLAS SHANGHAI (212) FRANKFURT SINGAPORE GENEVA SYDNEY HONG KONG TOKYO LONDON WASHINGTON, D.C. FOUNDED 1866 July 25, ML Asset Backed Corporation250 Vesey Street - 12th Floor New York, New York 10080 Re: Merrill Auto Trust Securitization 2008-1 $67,900,000 Class A-1 2.91653% Asset Backed Notes $58,200,000 Class A-2a 4.27000% Asset Backed Notes $24,000,000 Class A-2b Floating Rate Asset Backed Notes $50,400,000 Class A-3a 5.50000% Asset Backed Notes $46,000,000 Class A-3b Floating Rate Asset Backed Notes $32,880,000 Class A-4a 6.15000% Asset Backed Notes $30,000,000 Class A-4b Floating Rate Asset Backed Notes $23,384,000 Class B 6.75000% Asset Backed Notes $16,189,000 Class C 7.11% Asset Backed Notes Ladies and Gentlemen: We have acted as federal tax counsel to Merrill Auto Trust Securitization 2008-1, a Delaware statutory trust (the “Issuer”), in connection with the transactions set forth in (i) the receivables purchase agreement, dated as of June 30, 2008 (the “Receivables Purchase Agreement”), between ML Asset Backed Corporation, a Delaware corporation (the “Depositor”), and Merrill Lynch Bank USA, a Utah industrial loan company (the “Seller”) (ii) the sale and servicing agreement dated as of June 30, 2008 (the “Sale and Servicing Agreement”), among the Issuer, the Depositor, the Seller and U.S. Bank National Association, as master servicer (the “Master Servicer”), (iii) the indenture dated as of June 30, 2008 (the “Indenture”), among the Issuer, Citibank, N.A., as indenture trustee (the “Indenture Trustee”), and U.S. Bank National Association, as securities administrator (the “Securities Administrator”), (iv) the amended and Sidley Austin llp is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships July 25, Page 2 restated trust agreement dated as of June 30, 2008 (the “Trust Agreement”), between the Depositor and U.S. Bank Trust National Association, as owner trustee (the “Owner Trustee”) and (v) the Servicing Agreement, dated as of June 30, 2008 (the “Receivables Servicing Agreement”), among CenterOne Financial Services LLC, a Delaware limited liability company, as servicer (the “Servicer”), the Master Servicer and Merrill Lynch Bank USA, as administrator (in such capacity, the “Administrator”). Capitalized terms used and not otherwise defined herein have the meanings assigned to such terms in the Sale and Servicing Agreement. Pursuant to the Indenture, the Issuer will issue $67,900,000 aggregate principal amount of Class A-1 2.91653% Asset Backed Notes (the “Class A-1 Notes”), $58,200,000 aggregate principal amount of Class A-2a 4.27000% Asset Backed Notes (the “Class A-2a Notes”), $24,000,000 aggregate principal amount of Class A-2b Floating Rate Asset Backed Notes (the “Class A-2b Notes”), $50,400,000 aggregate principal amount of Class A-3a 5.50000% Asset Backed Notes (the “Class A-3a Notes”), $46,000,000 aggregate principal amount of Class A-3b Floating Rate Asset Backed Notes (the “Class A-3b Notes”), $32,880,000 aggregate principal amount of Class A-4a 6.15000% Asset Backed Notes (the “Class A-4a Notes”), $30,000,000 aggregate principal amount of Class A-4b Floating Rate Asset Backed Notes (the “Class A-4b Notes”, and together with the Class A-1 Notes, the Class A-2a Notes, the Class A-2b Notes, the Class A-3a Notes, the Class A-3b Notes and the Class A-4a Notes, the “Class A Notes”), $23,384,000 aggregate principal amount of Class B 6.75000% Asset Backed Notes (the “Class B Notes”), and $16,189,000 aggregate principal amount of Class C 7.11000% Asset Backed Notes (the “Class C Notes” and together with the Class A Notes and the Class B Notes, the “Notes”). Pursuant to the Trust Agreement, the Issuer will issue Asset Backed Certificates (the “Certificates” and, together with the Notes, the “Securities”).The Certificates will be subordinated to the Notes to the extent described in the Sale and Servicing Agreement and the Trust Agreement. The Notes will be sold to
